Citation Nr: 0513562	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  95-32 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

2.  Entitlement to service connection for vascular damage to 
both legs.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from September 1959 to 
August 1962.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California.  

In a November 1994 rating decision, the RO denied service 
connection for bilateral hearing loss and vascular damage to 
both legs.  The veteran duly appealed the RO's decision.  

Before the matter was certified to the Board, in a February 
1999 rating decision, the RO granted service connection for 
bilateral hearing loss and assigned an initial zero percent 
rating, effective November 18, 1993.  The Board finds that 
the grant of service connection for bilateral hearing loss 
constitutes a full award of the benefit sought on appeal with 
respect to that issue.  See Grantham v. Brown, 114 F. 3d 
1156, 1158 (Fed. Cir. 1997).  The veteran, however, 
thereafter perfected an appeal with the downstream element of 
the initial disability rating assigned for his bilateral 
hearing loss.  Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  Thus, that issue is set forth above on the cover 
page of this remand.  

In a March 1999 rating decision, the RO granted service 
connection for bilateral tinnitus and assigned an initial 10 
percent rating, effective February 24, 1999.  The veteran 
thereafter perfected an appeal with the effective date 
assigned by the RO.  In a February 2004 letter, however, the 
veteran withdrew his appeal of this issue.  Accordingly, the 
Board finds that such issue is no longer within its 
jurisdiction.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) 
(en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that 
the Board is without the authority to proceed on an issue if 
the veteran indicates that consideration of that issue should 
cease); see also 38 C.F.R. § 20.204 (2004).  

Finally, in a June 2004 rating decision, the RO denied 
service connection for depression and anxiety.  The veteran 
was duly notified of this decision, and of his appellate 
rights, in a June 2004 letter.  Because he has not yet 
submitted a notice of disagreement with this decision, the 
issue of entitlement to service connection for depression and 
anxiety is not in appellate status.  

As set forth in more detail below, a remand of this appeal is 
required.  The matter is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


REMAND

In connection with his appeal, the veteran twice requested a 
personal hearing before a Veterans Law Judge at the RO.  In 
October 2000 and October 2003 letters, the RO offered the 
veteran the opportunity to either cancel his hearing request 
or appear at a videoconference hearing, in lieu of an in-
person Board hearing.  Nonetheless, the veteran did not 
cancel his hearing or elect a videoconference hearing.  

Under VA regulations, a hearing on appeal will be granted if 
a veteran, or his or her representative, expresses a desire 
to appear in person.  38 C.F.R. § 20.700 (2004).  The 
importance of responding to a request for a hearing is 
recognized under 38 C.F.R. § 20.904(a)(3) (2004), as a Board 
decision may be vacated when there is a prejudicial failure 
to afford an appellant a personal hearing.  Therefore, 
remedial action is necessary with respect to this matter.

In order to ensure full compliance with due process 
requirements, the case is remanded for the following action:

The veteran should be scheduled, in 
accordance with appropriate procedures, 
for a personal hearing before a Veterans 
Law Judge at the RO.  38 U.S.C.A. § 7107 
(West 2002).  A copy of the notice to the 
veteran of the scheduling of the hearing 
should be placed in the record, keeping 
in mind the 30-day advance notice 
requirement specified at 38 C.F.R. § 
19.76 (2004).

The case should then be returned to the Board for further 
appellate consideration, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).



_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




